       Case 2:18-cv-04665-SPL Document 63 Filed 09/06/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    Matthew F. Green,                       )       No. CV-18-04665-PHX-SPL
                                              )
 9                                            )
                        Plaintiff,            )       ORDER
10    vs.                                     )
                                              )
11                                            )
      Arizona Board of Regents, et al.,       )
12                                            )
                        Defendants.           )
13                                            )
                                              )
14
15          Having considered Plaintiff’s unopposed Motion for Leave (Doc. 61; see also Doc.
16   59) in which he requests permission to file a Second Amended Complaint pursuant to Rule
17   15(a) of the Federal Rules of Civil Procedure,
18          IT IS ORDERED:
19          1.    That Plaintiff’s Motion for Leave (Doc. 61) is granted;
20          2.    That Plaintiff shall file a clean copy of the Second Amended Complaint with
21   the Clerk of Court no later than September 11, 2019; and
22          3.    That Defendants shall have fourteen (14) days from the date of service of
23   the Second Amended Complaint to file an answer or otherwise respond in accordance with
24   Rule 12 of the Federal Rules of Civil Procedure.
25          Dated this 6th day of September, 2019.
26
                                                        Honorable Steven P. Logan
27                                                      United States District Judge
28
